151 Mich. App. 575 (1986)
391 N.W.2d 756
GRIEVANCE ADMINISTRATOR, ATTORNEY GRIEVANCE COMMISSION
v.
OEMING
Docket No. 83802.
Michigan Court of Appeals.
Decided March 26, 1986.
John F. VanBolt, for petitioner.
*576 Roger J. Oeming, in propria persona, for respondent.
Before: R.B. BURNS, P.J., and BRONSON and J.C. TIMMS,[*] JJ.
PER CURIAM.
Respondent appeals from an order of the Saginaw Circuit Court granting accelerated judgment in favor of petitioner pursuant to GCR 1963, 116.1(2), now MCR 2.116(C)(4), for lack of subject-matter jurisdiction. We affirm.
On March 13, 1984, an order was entered by the Attorney Discipline Board suspending respondent's license to practice law in the State of Michigan for 121 days. Both petitioner and respondent then filed applications for leave to appeal to the Michigan Supreme Court within twenty days after that order was entered. The applications and motions for reconsideration were denied by the Supreme Court. Grievance Administrator v Oeming, 419 Mich 1205 (1984).
Respondent filed a claim of appeal in the Saginaw Circuit Court seeking a review of the order of discipline. He also sought an order staying the suspension of his license to practice law.
Petitioner then filed a motion to dismiss and a motion for accelerated judgment pursuant to GCR 1963, 116.1(2), now MCR 2.116(C)(4), alleging that the circuit court lacked subject-matter jurisdiction over the disciplining of attorneys licensed to practice law in the State of Michigan. The circuit judge granted petitioner's motion for accelerated judgment and denied respondent's request for an order staying the suspension of his license.
In Sternberg v State Bar of Michigan, 384 Mich 588, 593; 185 NW2d 395 (1971), the Court stated:

*577 Under the new State Bar disciplinary procedure, there is no role for the circuit courts or for the Court of Appeals.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.